Crawford App. No. 3-02-23, 2003-Ohio-342. This cause is pending before the court as a discretionary appeal and cross-appeal. On March 13, 2003, an appeal was filed in case No. 2003-0483 arising from the same court of appeals decision being appealed in this case. Accordingly,
IT IS ORDERED by the court, sua sponte, that a copy of the notice of appeal filed in case No. 2003-0483 be deemed filed as a second notice of appeal in this case.
IT IS FURTHER ORDERED that the appellee/cross-appellant shall file its combined jurisdictional memorandum, in accordance with S.Ct.Prac.R. 111(4), within 30 days from the date of this entry. Appellants/cross-appellees shall then file their memoranda in response, in accordance with S.Ct. Prac.R. 111(4), within 30 days of the filing of the appellee/eross-appellant’s memorandum.